This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,

 4 v.                                                                                    NO. 31,644

 5 JAMES VIGIL,

 6          Defendant-Appellee.


 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Michael E. Vigil, District Judge

 9 Gary K. King, Attorney General
10 Donna M. Bevacqua-Young
11 Santa Fe, NM

12 for Appellant

13 David Foster Law Firm
14 David R. Foster
15 Albuquerque, NM

16 for Appellee


17                                 MEMORANDUM OPINION
1 CASTILLO, Judge.

2       Summary reversal was proposed for the reasons stated in the notice of proposed

3 disposition. No memorandum opposing summary reversal has been filed, and the time

4 for doing so has expired.

5       Reversed.

6       IT IS SO ORDERED.



7                                       ___________________________________
8                                       CELIA FOY CASTILLO, Chief Judge

9 WE CONCUR:




10 __________________________________
11 RODERICK T. KENNEDY, Judge




12 __________________________________
13 LINDA M. VANZI, Judge




                                           2